UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 ITEX CORPORATION (Name of Registrant as Specified In Its Charter) PAGIDIPATI FAMILY, LP MPIC FUND I, LP MPIC CANADIAN LP CORNER MARKET CAPITAL MANAGEMENT, INC. CORNER MARKET CAPITAL U.S., INC. CORNER MARKET CAPITAL CORP. SANJEEV PARSAD ALNESH MOHAN DAVID POLONITZA RAHUL PAGIDIPATI SIDD PAGIDIPATI WAYNE P. JONES RICHARD POLONITZA GRETA POLONITZA G. ANDREW COOKE DR. DEVAIAH PAGIDIPATI DR. RUDRAMA PAGIDIPATI KIRK ANDERSON PAUL W. KIM (Name Of Person(S) Filing Proxy Statement, If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION THE COMMITTEE TO ENHANCE ITEX , 2010 Dear Fellow Stockholder: The members of The Committee to Enhance ITEX (the “Committee” or “we”) own an aggregate of 474,941 shares of common stock of the ITEX Corporation (“ITEX”), representing approximately 13.2% of the outstanding common stock of the Company.The Committee to Enhance ITEX believes the current Board of Directors of ITEX has not acted in your best interests, as discussed in further detail in the attached Proxy Statement.Shareholders who own the Common Stock as of the close of business on October 19, 2010 ("Record Date") will be entitled to vote at the annual meeting of stockholders scheduled to be held at the Embassy Suites, 3225 158th Avenue S.E., Bellevue, WA 98008 on Friday, December 10, 2010, beginning at 10:00 a.m. local time (the “Annual Meeting”). We therefore seek your support at the Annual Meeting for the following: 1. To elect the Committee’s slate of three director nominees (the “Nominees”) to the Board of Directors of ITEX (the “Board”) in opposition to three of ITEX’s incumbent directors whose terms expire at the Annual Meeting; and 2. To consider and vote on a proposal to ratify the selection of Ehrhardt Keefe Steiner & Hottman PC as the independent registered public accounting firm of ITEX and its subsidiaries for the year ending July 31, 2011. The Committee to Enhance ITEX and the Nominees are soliciting proxies from shareholders to elect three (3)directors to the Board, in opposition to the directors nominated for election by ITEX.The Committee to Enhance ITEX and the Nominees are soliciting your proxy in support of the election of Dr. Wayne P. Jones, Alnesh Mohan, and Sidd Pagidipati to ITEX’s Board. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosedGOLDproxy card today.The attached Proxy Statement and the enclosedGOLDproxy card are first being furnished to the stockholders on or about [], 2010. If you have already voted for the incumbent management slate you have every right to change your vote by signing, dating and returning a later datedGOLDproxy card or by voting in person at the Annual Meeting. Your vote is important, no matter how many or how few shares you hold.If your shares are held in the name of a brokerage firm, bank, or nominee, only they can vote your shares, and only after receipt of your specific instructions.Accordingly, please return the GOLD proxy card in the envelope provided by your bank or broker or contact the person responsible for your account and give instructions for such shares to be voted for the Nominees.Every shareholder should be aware that if such shareholder’s shares are held through a bank, brokerage firm or other nominee, they will not be able to change their vote at the Annual Meeting, unless they obtain a legal proxy from the bank, brokerage firm or other nominee.Since this is a contested election for directors, there should not be any broker non-votes.Broker non-votes occur when a bank or brokerage firm holding shares on behalf of a shareholder does not receive voting instructions from the shareholder by a specified date before the Annual Meeting and the bank or brokerage firm is not permitted to vote those undirected shares on specified matters under applicable stock exchange rules.Thus, if you do not give your broker specific instructions, your shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. If your shares are registered in more than one name, the GOLD proxy card should be signed and dated by all such persons to ensure that all shares are voted for the Nominees. Holders of record of shares of Common Stock on the Record Date are urged to submit a proxy, even if such shares have been sold after that date.The number of shares of Common Stock outstanding as of the Record Date is disclosed in ITEX’s proxy statement.Each share of Common Stock is entitled to one vote at the Annual Meeting. If you have any questions or need assistance in voting your shares, please call: 65 Locust Avenue, Third Floor, New Canaan, CT 06840 Banks and Brokers call collect (203) 972-9300 Shareholders call toll free (877) 972-0090 enhanceitex@investor-com.com The solicitation is being made by The Committee to Enhance ITEX and the Nominees and not on behalf of the Board of ITEX. YOU MAY HAVE ALREADY RECEIVED, OR WILL SOON RECEIVE, A PROXY CARD FROM THE COMPANY.PLEASE RETURN ONLY THE ENCLOSED GOLD PROXY CARD AND DO NOT RETURN ANY COMPANY PROXY CARD UNDER ANY CIRCUMSTANCES.IF YOU RETURN BOTH PROXY CARDS THERE IS A DANGER THAT YOUR SHARES WILL NOT BE VOTED AS YOU DESIRE BECAUSE ONLY THE LATEST DATED PROXY CARD YOU SUBMIT COUNTS. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This Proxy Statement and GOLD proxy card are available at [] TABLE OF CONTENTS LETTER TO SHAREHOLDERS 1 REASONS FOR THE SOLICITATION 2 ELECTION OF NOMINEES 7 INFORMATION ABOUT THE NOMINEES 8 SHARE OWNERSHIP OF NOMINEES 11 WHO CAN VOTE AT THE ANNUAL MEETING 12 HOW TO VOTE BY PROXY 12 VOTING AND PROXY PROCEDURES 14 INFORMATION CONCERNING PERSONS WHO MAY SOLICIT PROXIES 15 AUDITORS 15 SOLICITATION OF PROXIES; EXPENSES 15 CERTAIN INFORMATION REGARDING THE COMMITTEE TO ENHANCE ITEX 16 OTHER MATTERS 19 ADDITIONAL INFORMATION 20 YOUR VOTE IS IMPORTANT 21 PLEASE CALL IF YOU HAVE QUESTIONS 22 ANNEX A- INFORMATION ABOUT THE "PARTICIPANTS IN THE SOLICITATION" A-1 LETTER TO SHAREHOLDERS Dear ITEX Shareholder, The Committee to Enhance ITEX is the largest outside shareholder group of the ITEX Corporation (“ITEX”), holding approximately 13.2% of shares outstanding. Over the past year we have attempted to have a dialogue with the current board to address the following issues, but have been met with continued resistance: · Ill-advised capital allocation decisionsby overpaying millions of Dollars for acquisitions · Failure to organically grow the franchise business · Increases in corporate overhead by $2 million annually, significantly surpassing corresponding increases in non-franchisee related revenues · The identification of a material weakness in ITEX’s internal controls · Lack of true independence of ITEX’s board Due to the current board’s inability to address these concerns, we are nominating three highly qualified independent directors who have expert knowledge and experience specifically in the fields of franchise organizations, accounting, and technology (the “Nominees”). We feel that these directors, based upon their experience and expertise, will be able to fix what we feel are the current problems within ITEX. Our Plan to Enhance Shareholder Value at ITEX We believe that ITEX is the leader in the barter industry and the business can be revitalized with the help of our highly qualified director nominees. If elected at the 2010 Annual Meeting of Shareholders, the nominees would endeavor to work to address the concerns discussed above. An outline of the initiatives that our nominees would seek to implement is as follows: · List ITEX’s stock on a NASDAQ exchange · Hire a full-time CFO to improve
